Citation Nr: 0916805	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a meniscectomy of 
the left knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arthroscopic 
surgery of the right knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to May 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 and later 
by the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2007.

The Board remanded the case for additional development in 
March 2008.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The meniscectomy of the left knee results in frequent 
episodes of locking, pain, effusion into the joint, and 
slight instability.  

2.  The osteoarthritis of the left knee does not limit 
flexion to less than 45 degrees, and does not limit 
extension.

3.  The arthroscopic surgery of the right knee does not 
result in more than slight instability.

4.  The osteoarthritis of the right knee does not limit 
flexion to less than 45 degrees, and does not limit 
extension.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent rating for a 
meniscectomy of the left knee, and a separate 10 percent for 
instability of the left knee are met.   38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2008); VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  

2.  The criteria for a disability rating higher than 10 
percent for osteoarthritis of the left knee are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2008); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

3.  The criteria for a disability rating higher than 10 
percent for arthroscopic surgery of the right knee are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2008); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

4.  The criteria for a disability rating higher than 10 
percent for osteoarthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2008); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The Veteran was notified in letters dated in September 2004, 
March 2006, January 2007, and May 2008 regarding type of 
evidence necessary to establish his claims.  He was 
instructed that to show entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that the disability has gotten worse.  In the 
letter dated in March 2006 the Veteran was provided 
additional information regarding the assignment of disability 
ratings.  It was noted that the VA considered evidence of the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
the symptoms on employment.  It was further explained that 
examples of evidence that may have an effect on the 
disability evaluation which is assigned included ongoing 
treatment records, recent Social Security Determinations, 
statements from employers as to job performance and lost 
time, and statements from people who have witnessed how 
symptoms affect him.  In addition, the Board notes that the 
most recent VCAA letter dated in May 2008 provided all 
information about the specific rating criteria.  The case was 
subsequently readjudicated.   

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Board finds that any deficiency in the timing of the notice 
is harmless error in light of the fact that the Veteran was 
subsequently afforded an opportunity to submit evidence, and 
his claim was then readjudicated.  Accordingly, the Board 
concludes that the appeal may be decided without further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  The Veteran was afforded VA examinations.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


I.  Entitlement To An Increased Rating For A Meniscectomy Of 
The Left Knee,
 Currently Rated As 10 Percent Disabling.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

The Board has considered the full history of the disability.  
The Veteran's service medical records include a medical board 
report dated in February 1986 noting diagnoses of pain, left 
knee, due to medial meniscal tear; left anterior cruciate 
ligament laxity; and left chondromalacia patella.  The report 
also noted previous diagnoses of right medial meniscal tear 
(surgically resected); right anterior cruciate ligament 
laxity; and right chondromalacia patella.  The Veteran filed 
a claim for disability compensation for both knees in July 
1986.  The Veteran was afforded a VA examination in December 
1987.  Subsequently, in a decision of February 1988, the RO 
granted service connection for status post left knee 
meniscectomy, rated as 10 percent disabling under Diagnostic 
Code 5259; and residuals of a right knee injury rated as 
noncompensable under Diagnostic Code 5257.  Later in a 
decision of March 2003, the RO increased the rating for the 
right knee disorder to 10 percent.

In March 2004, the Veteran requested a higher level of 
compensation.  In a rating decision of December 2004, the RO 
confirmed the previously assigned 10 percent ratings, but 
also granted separate 10 percent ratings for arthritis of the 
right and left knees.  The Veteran subsequently disagreed 
with that decision, and perfected the current appeal.  

The relevant evidence includes an MRI report dated in 
December 2003 which reflects findings of minimal effusion of 
the left knee, anterior cruciate ligament tear, grade III 
tear posterior horn of the medial meniscus, and Grade III 
tear anterior horn of the lateral meniscus.  The report of an 
MRI of the right knees shows diagnoses of grade III tear 
posterior horn of the medial meniscus, and minimal effusion.    

The report of an examination conducted on behalf of the VA in 
December 2004 shows that the Veteran was to be evaluated for 
arthroscopic surgery on the right knee and a meniscectomy on 
the left knee.  He reported that his left knee buckled and 
was painful.  His right knee symptoms included continuous 
pain and swelling, with instability and buckling.  He said 
that it was very difficult for him to climb.  He reported 
that the was being evaluated for a possible surgery on the 
right knee.  

On examination, the Veteran was in no acute distress.  He had 
knee braces on both knees.  There were surgical scars on the 
knees which were not discernable.  There was mild atrophy of 
the right quadriceps.  The right knee had an abnormal 
appearance as there was mild swelling.  There was no heat, 
redness, effusion, drainage or abnormal movement of the right 
knee.  There was much tenderness on palpation of the patella 
in the medial aspect of the knee on the midline joint line.  
There was crepitus on motion of the right knee.  Anterior 
drawer sign was negative on the right knee.  There was a 
questionable positive McMurray's test on the right side.  
Range of motion was flexion to 120 degrees with pain starting 
and ending at that degree.  Extension was to zero degrees 
with no pain.  The range of motion of the right knee was 
affected by pain, but there was no fatigue, weakness, lack of 
endurance or incoordination.  No ankylosis was noted.

On examination the left knee, there was abnormal appearance 
due to mild swelling.  There was no heat, redness, effusion, 
drainage or abnormal movement.  There was tenderness on the 
medial joint line.  There was crepitus on motion of the left 
knee.  Anterior drawer sign was negative.  There was a 
questionable positive McMurray's test.  The range of motion 
was flexion to 110 degrees with pain starting and ending at 
that degree, and extension to zero degrees with no pain.  The 
range of motion of the left knee was affected by pain, but 
there was no fatigue, weakness, lack of endurance or 
incoordination.  No ankylosis was noted.

The Veteran's gait was described as being abnormal due to 
slight leaning on the right side.  He used the knee braces 
for ambulation.  X-rays shows early osteoarthritis involving 
the patellofemoral joint and the tibiofemoral joint.  The 
diagnoses were right knee internal derangement and post 
traumatic arthritis, moderate; and left knee internal 
derangement and post traumatic arthritis, moderate.  The 
examiner stated that the disorders caused limitations of 
prolonged standing and walking, and postural limitations of 
kneeling, crouching, crawling, climbing and squatting, as 
well as very heavy lifting.  

Private treatment records dated in February 2005 show that 
the Veteran underwent left knee surgery for a cruciate 
ligament reconstruction and partial meniscectomy.  

In February 2007 the Veteran submitted written statements 
from acquaintances and relatives which are to the effect that 
his ability to move around had diminished and that he had a 
lot of pain.  In his substantive appeal statement of October 
2006, the Veteran reported that he had undergone multiple 
operations on both knees.  He said that he had trouble 
climbing stairs, and was always falling down.  He also stated 
that due to the pain he had to take 2000mg of Vicodin every 
day and this caused him to become useless and he could not 
drive.  

A private medical treatment record dated in September 2006 
indicates that the Veteran had a diagnosis of chronic lower 
back pain with right sciatic on Vicodin and Darvocet.  

A private treatment record dated in August 2007 shows that 
the Veteran reported chronic bilateral knee pain.  His main 
complaint was sharp medial knee pain in the right knee with 
periodic giving away.  He said that instability episodes had 
been increasing and were occurring twice a week.  On 
examination, the left knee had normal alignment.  The ROM was 
from 0 to 130 degrees.  The knee was stable to varus and 
valgus stress.  There was no crepitus.  There was tenderness 
at the medial joint like and the lateral joint line.  The 
right knee had normal alignment.  The ROM was from 0 to 120 
degrees.  The knee was stable to varus and valgus stress.  
There was no crepitus.  There was tenderness on the medial 
and lateral joint lines.  There was also a bruise over the 
patella.  McMurray's test was inconclusive.  Following X-rays 
which showed mild medial joint space narrowing bilaterally 
with minimal osteophyte formation, the diagnosis was DJD 
bilateral knees.  

During the hearing held in September 2007, the Veteran 
testified that he had previously had surgeries on his knees 
and had physical therapy which did not help him.  He said 
that his knees were very weak and he had fallen on three 
different occasions.  He said that he could not stand for 
more than 10 minutes, or walk for more than five minutes.  He 
also reported having trouble sleeping due to pain.  He 
reported having cortisone shots in the knees ever three 
weeks.  The Veteran's wife also testified, stating that his 
knees were bad every day, and that he constantly had to take 
pain medication.  The Veteran also reported that he needed 
his wife's assistance for showing and dressing.  

The Veteran was afforded another VA joints examination in 
October 2008.  The report shows that the Veteran wore knee 
braces, and indicated that his knees were progressively 
worse.  He used a cane in his right hand.  The joint symptoms 
reportedly did not included incapacitating episodes of 
arthritis.  There were functional limitations such as 
standing for one hour.  He was able to work for about a 
quarter mile.  There was no deformity, giving way, or 
instability.  There was pain on both sides and stiffness and 
weakness.  There were no episodes of stiffness or weakness.  
The Veteran reportedly had episodes of locking one to three 
times a month.  He reportedly had effusion at one time.  He 
had severe flare-ups weekly in which he reportedly was unable 
to work.  H had warmth on both knees.  

On the physical examination, his gait was antalgic with poor 
propulsion.  The right and left knees both had had flexion 
from 0 to 90 degrees, with pain at 90 degrees.  There was no 
additional loss of motion n representative use.  There was 
crepitation but no clicks or snaps.  There was grinding, but 
no instability.  There was no patellar abnormality, and no 
meniscus abnormality.  X-rays showed mild degenerative 
changes of the knees with mild narrowing of the medial 
compartment.  Lateral tacking of the left patella was also 
noted.  The examiner noted that there were severe effects on 
ability to do chores, shopping, and exercise.  The disorder 
preventing engaging in sports.  There were moderate effects 
on bathing, dressing, toileting and grooming.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the Veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The left knee meniscectomy residuals were rated by the RO as 
10 percent disabling under Diagnostic Code 5259.  That 
Diagnostic Code provides for a 10 percent rating for 
symptomatic removal of semilunar cartilage.  Significantly, 
Diagnostic Code 5259 does not provide for a rating higher 
than 10 percent.  Therefore, the Board has considered 
whether a rating may be assigned under any other Diagnostic 
Code.  The Board notes that a 20 percent evaluation may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  After reviewing all of the evidence, the Board 
finds that a rating of 20 percent may be assigned under 
Diagnostic Code 5258 in place of the 10 percent rating under 
Code 5259.  In this regard, many of the treatment records 
note complaints of locking and contain findings of effusion.  
For example, the report of an MRI performed in December 2003 
noted the presence of minimal effusion and a tears of the 
cruciate ligament, of the posterior horn of the medial 
meniscus and of the horn of the lateral meniscus.  In 
addition, the VA examination dated in October 2008 noted 
that the knee had locking episodes one to three times a 
month.  Based on these findings, the Board concludes that 
the rating may be increased from 10 percent to 20 percent.  

In addition, the analysis must also include consideration of 
assignment of separate compensable ratings under other 
appropriate diagnostic codes.  In this regard, except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  38 C.F.R. 
§§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; 
the Court has held that the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, at 262 (1994).

After reviewing all of the evidence of record, the Board 
finds that he meniscectomy of the left knee results in slight 
instability.  In this regard, the Board notes that the 
Veteran has consistently reported difficulties such as 
occasional falling and his records reflect that necessity of 
wearing a brace to enhance stability.  During the hearing, he 
presented a credible history of instability.  The contentions 
are supported by the information in his medical treatment 
records.  A private treatment record dated in February 2005 
reflects that he had complaints of giving way which were 
attributed to the anterior cruciate ligament tear of the left 
knee, and which required surgery.  A private record dated in 
August 2007 shows that the Veteran was prescribed a hinged 
brace "to help with instability."  Resolving all reasonable 
doubt in favor of the Veteran, the Board concludes that the 
criteria for assignment of a separate 10 percent for 
instability of the left knee are met.   

The Board further finds, however, that a rating higher than 
10 percent is not warranted on the basis of instability or 
subluxation.  The evidence does not show that the Veteran's 
instability is moderate in degree.  On examination by the VA 
in December 2004, the left knee had a negative anterior 
drawer sign, and only a questionably positive McMurray's 
test.  The VA examiner in October 2008 reported that there 
was no instability of the left knee on examination.  The 
Board is of the opinion that moderate instability, if 
present, would likely have been easily ascertainable on the 
VA examinations, but it was not.  Accordingly, a rating 
higher than 10 percent under Diagnostic Code 5257 is not 
warranted.  

The Board does not find any other basis for assigning a 
separate compensable rating.  The Board notes that the that 
the appellant has not had knee replacement surgery and 
therefore Diagnostic Code 5055 is not for application.  In 
addition, the record does not show varying levels of 
disability for any condition and, therefore, does not support 
the assignment of a staged rating for the left knee 
disability at any time.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

II.  Entitlement To An Increased Rating For Osteoarthritis Of 
The Left Knee,
 Currently Rated As 10 Percent Disabling.

Regarding whether a rating higher than 10 percent may be 
assigned based on limitation of flexion, the Board notes that 
the criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  A 20 percent rating is warranted 
where flexion is limited to 30 degrees.  A 30 percent rating 
is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a.  The Court has emphasized that, when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis. 
VAOPGCPREC 9-98.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

After reviewing the evidence, the Board finds that a higher 
rating is not warranted based on limitation of flexion.  
There is no indication in the evidence that the Veteran has 
ever had limitation of flexion of the left knee to less than 
45 degrees.  For example, on examination in October 2008, 
flexion was from 0 to 90 degrees, with pain at 90 degrees.  
Other records contain similar findings.  Accordingly, the 
Board concludes that the criteria for a rating higher than 10 
percent for limitation of flexion are not met even after 
taking into consideration pain and other similar impairment.    

A Veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.  Under Diagnostic Code 5261, a 
noncompensable (0 percent) rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a.   
Significantly, however, the objective findings in the 
treatment records and the VA examinations generally do not 
show the presence of limitation of extension.  On the 
contrary, the evidence, such as the VA examination, shows 
full extension.  

The Board also does not find any other basis for assigning a 
separate compensable rating.  The potentially applicable 
regulations contain a number of provisions relating to the 
knee joint.  Diagnostic Code 5256 provides that favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between zero degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Significantly, however, there is no 
evidence that the appellant has left knee ankylosis.

In sum, the preponderance of the evidence is against the 
claim for a rating in excess 10 percent based on limitation 
of motion.  The osteoarthritis of the left knee does not 
limit flexion to less than 45 degrees, and does not limit 
extension.  The criteria for a disability rating higher than 
10 percent for osteoarthritis of the left knee are not met.  
In addition, the record does not show varying levels of 
disability for any condition and, therefore, does not support 
the assignment of a staged rating for the left knee 
disability at any time.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

III.  Entitlement To An Increased Rating For Arthroscopic 
Surgery Of The Right Knee, Currently Rated As 10 Percent 
Disabling.

The RO has assigned a 10 percent rating for the arthroscopic 
surgery residuals of the right knee under Diagnostic Code 
5257.  In order to warrant a 20 percent rating, the Veteran 
must have moderate instability.  The Board finds, however, 
that the arthroscopic surgery of the right knee does not 
result in more than slight instability.  As with the left 
knee, the VA examinations do not show the presence of 
instability in the right knee.  On the contrary, the 
examinations in December 2004 stated that anterior drawer 
sign of the right knee was negative, and there was only a 
questionable McMurray's test.  A private treatment record 
dated in August 2007 noted that the Veteran reported having 
instability of the right knee which was new over the past 
year.  On examination, however, the knee was stable to varus 
and valgus stress.  McMurray's was inconclusive.  In light of 
these minimal findings with respect to instability, the Board 
finds that any instability is not more than slight in degree.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for arthroscopic 
surgery of the right knee are not met.  In addition, the 
record does not show varying levels of disability for any 
condition and, therefore, does not support the assignment of 
a staged rating for the right knee disability at any time.  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Entitlement To An Increased Rating For Osteoarthritis Of 
The Right Knee,
 Currently Rated As 10 Percent Disabling.

The Board finds that the osteoarthritis of the right knee 
does not limit flexion to less than 45 degrees, and does not 
limit extension.  In this regard, the VA examination report 
dated in December 2004 noted that the right knee range of 
motion was from zero degrees of extension to 120 degrees of 
flexion, with pain only noted at 120 degrees.  It was noted 
that aside from that pain, there was no fatigue, weakness, 
lack of endurance or incoordination.  It was further noted 
that no ankylosis was noted.  A private treatment record 
dated in October 2006 noted that the knees had a fairly full 
range of motion with discomfort starting at 90 degrees of 
flexion.  A private treatment record dated in August 2007 
noted that the range of motion of the right knee was from 0 
to 120 degrees.  The VA examination in October 2008 noted 
that the right knee moved from 0 to 90 degrees of flexion, 
with pain at 90 degrees.  Thus, even taking into 
consideration pain on motion and similar factors, the 
limitation of motion if far below the levels contemplated a 
higher rating.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than  10 percent for 
osteoarthritis of the right knee are not met.  In addition, 
the record does not show varying levels of disability for any 
condition and, therefore, does not support the assignment of 
a staged rating for the right knee disability at any time.  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).





ORDER

1.  An increased 20 percent rating for the meniscectomy of 
the left knee and a separate 10 percent rating for 
instability associated of the left knee are granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.  

2.  An increased rating for osteoarthritis of the left knee, 
currently rated as 10 percent disabling, is denied.

3.  An increased rating for arthroscopic surgery of the right 
knee, currently rated as 10 percent disabling, is denied.

4.  An increased rating for osteoarthritis of the right knee, 
currently rated as 10 percent disabling, is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


